Citation Nr: 1823452	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-39 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation of degenerative arthritis with patellofemoral pain syndrome, bilateral knees, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation of bilateral hearing loss currently evaluated as 0 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1972 to October 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge in February 2018. 

The appeal is partially REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has degenerative arthritis, with subjective complaints of pain, of both knees.


CONCLUSION OF LAW

Separate 10 percent evaluations are warranted for degenerative arthritis with patellofemoral pain syndrome of the right and left knees.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given that this claim is otherwise being remanded, the Board will not dwell on the symptoms and severity of the Veteran's bilateral knee disorder, other than to say that the Veteran has degenerative arthritis of both knees, with subjective complaints of pain.  Under 38 C.F.R. § 4.59, these findings warrant an evaluation of no less than 10 percent for each knee, rather than a single evaluation.  The Board thus finds that separate 10 percent evaluations should replace the current single 10 percent evaluation for both knees.  To that extent, the appeal is granted.  As noted below, these separate evaluations are now remanded for additional development.  


ORDER

A separate 10 percent evaluation for degenerative arthritis with patellofemoral pain syndrome of the right knee is granted, partially replacing the single 10 percent evaluation previously assigned for both knees, and subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for degenerative arthritis with patellofemoral pain syndrome of the left knee is granted, partially replacing the single 10 percent evaluation previously assigned for both knees, and subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has requested that VA obtain outstanding VA treatment records and records from the Social Security Administration (SSA), both of which he seems to indicate are relevant to this appeal (despite his mention at the February 2018 Board video conference hearing that he receives retirement benefits, and not disability benefits, from the SSA).  See VA Form 21-4138, Statement in Support of Claim received in April 2017; Transcript of Hearing Before the Board dated in February 2018.  Because the Veteran has indicated that his SSA records are relevant to his appeal, the Board finds that he may have applied for, or possibly be in receipt of, disability benefits from the SSA, despite his aforementioned statement at his Board hearing.  The Veteran has also indicated that he receives treatment form the Little Rock, Arkansas VA Medical Center (VAMC).  See VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) received in June 2011.  All outstanding records related to the Veteran's application for and/or receipt of disability benefits from the SSA and all outstanding records of his medical treatment at VAMCs (including but not limited to any treatment since November 2015) should be obtained.

Additionally, on a VA Form 9, Appeal to Board of Veterans' Appeals that he submitted in August 2015, the Veteran claims that his hearing loss has worsened.  He was last afforded a VA examination for the purpose of assessing the severity of his hearing in September 2010.  The Board finds, based on this statement by the Veteran and the amount of time that has passed since that most recent VA audiological examination, that another, current VA examination for the hearing loss is necessary.  This examination should be performed after the outstanding and updated VA treatment records and SSA records are obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his knee condition and hearing loss.  As needed, signed release forms for private records should be obtained.  All actions should follow the procedures set forth in 38 C.F.R. § 3.159(c).

2.  Obtain all Social Security Administration (SSA) records pertaining to the Veteran's claims for SSA benefits, to include any determinations and the medical records used in support of his claim, and associate with the Veteran's claims folder.  All attempts to obtain these records should be documented in the claims folder.  

3.  After the above has been completed, schedule the Veteran for an appropriate VA audiological examination to determine the current nature, extent, and severity of the  service-connected bilateral hearing loss.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests (pure tone threshold and Maryland CNC) should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

4.  After the above development and any other development that may be warranted is complete, readjudicate the claims (noting, as detailed above, that separate evaluations are now in effect for both knees).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


